Citation Nr: 0945794	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
left ankle disability.   

2. Entitlement to service connection for left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to September 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied reopening the Veteran's service 
connection claim for left ankle disability.   
 
Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for left ankle 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a May 1973 rating decision, the RO denied service 
connection for left ankle disability.  The Veteran appealed 
the decision to the Board.  In April 1974, the Board affirmed 
the RO's determination.  The determination is now final.

2.  Evidence submitted since the RO's May 1973 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

3. The preponderance of the evidence is against a finding 
that the Veteran's crepitus manifested in service or is 
otherwise related to any disease or injury in service. 


CONCLUSIONS OF LAW

1.  Evidence received since the May 1973 rating decision is 
new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for left 
ankle disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009). 

2.  The criteria for service connection for left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice in an 
April 2005 letter.

The notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for left ankle 
disability and for the claim to reopen based on the 
submission of new and material evidence.  In addition, the 
Veteran was provided notification of why the May 1973 rating 
decision denied service connection for left ankle disability; 
specifically, that there was no confirmed diagnosis of a left 
ankle disability.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a medical 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file, and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran contends that he injured his left ankle during an 
ambush in Vietnam in August 1968.  The service treatment 
records demonstrate that he was treated for a possible left 
ankle fracture with a cast in August 1968. 

In a May 1973 decision, the RO denied service connection for 
left ankle disability.  The basis of the denial was that 
there was no evidence of a left ankle fracture or left leg 
condition.  The decision was confirmed by an April 1974 Board 
decision which found that the Veteran did not have a residual 
disability of his left ankle.  The determination is now 
final. 

In February 2005 the Veteran filed a claim to reopen 
entitlement to service connection for left ankle disability. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the May 1973 RO decision includes the 
Veteran's January 2006 Notice of Disagreement in which he 
stated that he was treated for arthritis by the VA in Corpus 
Christi, Texas; letters the Veteran had written his family 
while in service regarding his August 1968 ankle injury; a 
July 2006 VA outpatient summary sheet, from the VA in Corpus 
Christi, noting osteoarthritis of the left leg, not ankle, 
without an accompanying treatment or evaluation report; and 
other VA treatment records noting the Veteran's complaints of 
left ankle pain, swelling and flare ups, but none diagnosing 
a left ankle disability.  

A December 2008 VA examination evaluated the Veteran and 
found that he had no constitutional symptoms of arthritis, no 
incapacitating episodes of arthritis, no inflammatory 
arthritis, no deformity, no giving way, no instability, no 
stiffness, no dislocation or subluxation, no locking, no 
effusion, no inflammation, no flareups of joint disease, no 
ankle instability, no tendon abnormality and a normal gait.  
The radiology report found no significant bone abnormalities, 
small bilateral calcaneal spurs and noted diffuse arterial 
calcifications on both ankles.  However, the examiner 
diagnosed left ankle, stable joint with a normal examination 
and crepitus.  While the examiner noted that the Veteran had 
pain and weakness in his ankle, he concluded that the 
Veteran's left ankle conditions of crepitus and subjective 
pain were not related to service.  

Since the prior final decision, evidence has been added to 
the claims file; specifically the December 2008 VA 
examination which diagnosed crepitus, which demonstrates that 
the Veteran has a current disability curing the prior 
evidentiary defect.  Therefore, the additional evidence is 
new and material and reopening the claim is warranted.  

Despite the evidence being sufficient to reopen the claim for 
service connection for left ankle disability there is no 
basis on which to grant the claim.  The lay statements do not 
establish that the Veteran has a left ankle disability 
related to service.  The July 2006 VA outpatient summary 
sheet noted osteoarthritis of the left leg, not ankle, but 
did not identify a left ankle disability related to service.  
VA treatment records noted the Veteran's complaints of left 
ankle pain, swelling and flare ups but none diagnosed 
crepitus or provided an opinion that the Veteran's crepitus 
was related to service.  The December 2008 VA examiner 
examined the Veteran, diagnosed left ankle crepitus and 
opined that it was not related to service based upon a review 
of the file, specifically noting that there was no evidence 
of any residual disability at discharge and no evidence of 
any diagnosis of or treatment for an ankle disability 
subsequent to discharge [a period of more than 30 years].  

The Veteran genuinely believes that his left ankle disability 
is related to an ambush in Vietnam in August 1968, however, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of crepitus and his views are of no 
probative value.  While the Veteran's lay assertions have 
been considered, they do not outweigh the opinion of the 
December 2008 VA medical examiner who opined that the 
Veteran's crepitus was not related to his service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The finding of the December 2008 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for left ankle 
disability; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left ankle 
disability having been submitted, the claim is reopened.

Entitlement to service connection for left ankle disability 
is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


